
	
		I
		111th CONGRESS
		1st Session
		H. R. 1634
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to extend the
		  period during which States may allow low emission and energy-efficient vehicles
		  to use high occupancy vehicle facilities.
	
	
		1.Use of HOV facilities by low
			 emission and energy-efficient vehiclesSubparagraphs (A) and (B) of section
			 166(b)(5) are each amended by striking September 30, 2009, and
			 inserting July 1, 2012,.
		
